DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objection
2.	Claim 1 is objected to because of the following informalities:
	Claim 1, line 16, the limitation “vibration then the displacement..." appears having grammatical errors. Please change “then the displacement” into -- when the displacement --
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata (US 7512327 B2) in view of Tomita (US 20040018011 A1) and Sander (US 20080278781 A1).
	Regarding claim 1, Sakata discloses a system for active vibration reduction (Abstract; Figs. 1 and 3), comprising: an imaging unit (combination of 11-15, etc. in Fig. 1) with an optical head (combination of 11 and 12); a control device (15 or 66 in Fig. 3) operable to adjust a position of the optical head (col. 6, lines 4-25; col. 7, lines 37-48); an accelerometer (acceleration sensor 21) connected to the optical head, the accelerometer operable to detect motion of the optical head and generate data relating to the motion (col. 5, lines 46-53; col. 8, lines 66-67); and a processor (see Fig. 3) configured to determine whether the motion is an intentional movement and ambient vibration event (e.g., step S15 in Fig. 5 and the related text in col. 9, lines 8-24), or a momentary external vibration (co. 5, lines 42-45, 59-63; col. 9, lines 15-24; by inherency, “a certain impact is added to the image capturing device” reads on “a momentary external vibration event”); wherein the processor determines that the motion is an ambient vibration event when the displacement caused by the motion is within ambient vibration boundary (e.g., THR_Dx, note: the term “ambient vibration boundary” is given a broad interpretation), and wherein the processor determines that the motion is a momentary external vibration when, after a first motion reversal, the displacement is within the normal vibration boundary (col. 9, lines 21-24; col. 10, lines 13-35: by inherency, the vibration event detected by the vibration detecting section as described reads on “a momentary external vibration event”); wherein the processor is further configured to generate a control signal and transmit the control signal to the control device (col. 9, lines 27-31), the control signal operable to cause the control device to: adjust the position of the optical head in the distance and direction determined to reduce a vibration of the momentary external vibration (step S18 in Fig. 5 or S28 in Fig. 6).  
	Sakata does not mention explicitly: wherein the processor determines that the motion is an intentional movement when a displacement caused by the motion is greater than an ambient vibration boundary; wherein the processor determines that the motion is a momentary external vibration when the displacement caused by the motion is greater than an ambient vibration boundary; the control device is caused to: adjust a position of the optical head in the distance and direction determined to reduce a vibration of the ambient vibration event until the displacement of the optical head is reduced below a reduction threshold that is less than the ambient vibration boundary, and to adjust the position of the optical head in the distance and direction determined to reduce a vibration of the momentary external vibration until the displacement of the optical head is reduced below an active reduction cutoff that is less than the normal vibration boundary.
	Tomita discloses a system for active vibration reduction (Abstract), comprising: a processor configured to determine that the motion is an intentional movement when a displacement caused by a motion is greater than an ambient vibration boundary (para. 0073-0076); wherein the processor determines that the motion is a momentary external vibration when the displacement caused by the motion is greater than an ambient vibration boundary (para. 0071, 0077-0080); a control device is caused to: adjust a position of an optical head in the distance and direction determined to reduce a vibration of the ambient vibration event until the displacement of the optical head is reduced below a reduction threshold that is less than the ambient vibration boundary, and to adjust the position of the optical head in the distance and direction determined to reduce a vibration of the momentary external vibration until the displacement of the optical head is reduced below an active reduction cutoff that is less than the normal vibration boundary. (para. 0132-0198).
Since Sakata and Tomita are in the same field of endeavor and Sakata teaches considering the severity of the vibration event (Fig. 7, step S35), it establishes a prima facie case of obvious modification (MPEP 2144.04, IV.A, IV.B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sakata to include Tomita’s teaching of distinguishing a movement intended by the user, and an unintentional vibration. Doing so would provide a vibration detection device that is capable of detecting vibrations accurately and efficiently and a vibration correcting optical device that is capable of correcting a vibration as appropriate (Tomita, para. 0031).
Sander discloses a system for active vibration reduction (Abstract), comprising: a surgical microscope (Stereomicroscope 1 in Fig. 1, para. 0023) with an optical head (e.g., Principal objective 2) connected to a control device (control unit 32), the control device operable to adjust a position of the optical head (para. 0034); a vibration sensor (34) connected to the optical head (Fig. 1), the vibration sensor operable to detect motion of the optical head and generate data relating to the motion (para. 0034); and a processor configured to: generate a control signal based on the output from the vibration sensor, wherein the control signal operable to adjust a position of the optical head to reduce vibration of a vibration event experienced by the optical head (para. 0034).
Since Sakata and Sander are in the same field of endeavor, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to apply the combination of Sakata and Tomita active vibration reduction to a surgical microscope as an intended use of the Sakata/Tomita system, as motivated by Sander (para. 0004). The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claim 6, Sakata discloses: wherein determining the distance and direction the optical head must be adjusted to reduce the vibration detected, generating, and transmitting the control signal is performed in real time (step S18 in Fig. 5 or S28 in Fig. 6 and related text).
5.	Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata in view of Tomita and Sander as applied to claim 1 above, further in view of McMurtry (US 4333238 A).
Regarding claims 2 and 3, Sakata does not mention explicitly: wherein the accelerometer is a 3-axis accelerometer that detects and generates data relating to the motion of the optical head in the X, Y, and Z-directions; wherein the accelerometer is an accelerometer that detects and generates data relating to the motion of the optical head in at least one of the X, Y, and Z-directions. 
McMurtry teaches a 3-axis accelerometer (30 in Fig. 1) configured to detect and generates data relating to the motion of a probe tip (10) in the X, Y, and Z-directions (col. 3, lines 51-64). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to substitute the 3-axis accelerometer of McMurtry for the acceleration sensor (e.g., gyro 67 and gyro 68) of Sakata as an intended use of the McMurtry 3-axis accelerometer. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious. Doing so would obviously simplify structure and configuration of the system as taught by Sakata.
Regarding claims 4-5, the combination of Sakata/Tomita/Sander/McMurtry renders the claimed invention obvious (see discussion for claims 1-3).


Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.S/Examiner, Art Unit 2857            

/TOAN M LE/Primary Examiner, Art Unit 2857